Citation Nr: 1034069	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
arthroplasty, to include as due to cold exposure.

2.  Entitlement to service connection for a right knee 
arthroplasty, to include as due to cold exposure.

3.  Entitlement to service connection for a left knee 
arthroplasty, to include as due to cold exposure.

4.  Entitlement to service connection for multilevel spinal 
degenerative disc disease, claimed as a low back condition, to 
include as due to cold exposure.

5.  Entitlement to service connection for left hip arthritis, to 
include as due to cold exposure.




REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1954.  Service records reflect that the Veteran served in Korea 
during the Korean conflict.  See 38 C.F.R. § 3.2 (2009).

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (the RO).  

By a decision dated in February 2009, the Board denied the 
Veteran's claims herein on appeal.  The Veteran appealed the 
Board's February 2009 decision, in apart, to the Court of Appeals 
for Veterans Claims (the Court).  In an October 2009 Order, the 
Court endorsed an October 2009 Joint Motion for Remand (JMR), 
which vacated, in part, the February 2009 Board decision.  The 
Veteran's service connection claims now return to the Board for 
compliance with the instructions in the October 2009 JMR.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO for additional development.  VA 
will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case.  

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The February 2009 Board decision noted that the Veteran had 
current diagnoses of the claimed conditions on appeal herein, and 
the Veteran's service records reflected service in Korea during 
the winter.  As such, Hickson elements (1) and (2) were 
demonstrated.  However, the Board concluded that the medical 
nexus evidence against the Veteran's claim (the February 2006 VA 
examiner's opinion) was more persuasive that the December 2005 
private nexus opinion from G.D.B, M.D., which was favorable to 
the Veteran's claim.  

In the Court-adopted October 2009 JMR, the parties agreed that 
the February 2006 VA examiner's unfavorable opinion, relied upon 
heavily in the Board's denial, is in conflict with VA's manual 
provisions of "Cold Injury:  Diagnosis and Treatment of Long 
Term Sequelae."  Specifically, the October 2009 JMR noted that 
the February 2006 VA examiner's opinion wrongly stated that 
"There is nothing in the allopathic medical literature that 
would support cold weather as a cause of arthritis."  Further 
the October 2009 JMR concluded that the Board had misinterpreted 
a March 2007 statement from D.P.H., M.D.; wrongly stating that 
such supported the opinion expressed by the February 2006 VA 
examiner.  

In light of the October 2009 JMR and the competing medical nexus 
evidence of record, the Board concludes that a remand is 
necessary in this to obtain a medical nexus opinion regarding a 
possible causal relationship between the Veteran's in-service 
exposure to cold and his arthritis of the bilateral hips, 
bilateral knees and his spinal segments.  

Accordingly, the case is REMANDED for the following action:

1.  The schedule the Veteran for an 
appropriate VA examination to determine 
whether his arthritis of his bilateral 
hips, bilateral knees and spinal segments 
is causally related to his service, to 
include his exposure to extreme cold.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in conjunction with the 
examination and opinions.  All indicated 
tests should be performed and the findings 
reported in detail.  

The examiner shall also specifically 
address the March 2007 statement from 
D.P.H., M.D.

2.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this Remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

3.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


